IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


AUUE, INC.                                     :   No. 328 WAL 2021
                                               :
                                               :
              v.                               :   Petition for Allowance of Appeal from
                                               :   the Order of the Commonwealth
                                               :   Court
BOROUGH OF JEFFERSON HILLS                     :
ZONING HEARING BOARD                           :
AND BOROUGH OF JEFFERSON HILLS                 :
AND 68 RESIDENTS OF JEFFERSON                  :
HILLS                                          :
                                               :
                                               :
PETITION OF: RESIDENTS OF                      :
JEFFERSON HILLS                                :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioners, are:


      (1)    Where it is proven that a developer’s zoning permit application
             violates the zoning ordinance, does the zoning hearing board
             have authority under the Pennsylvania Municipalities
             Planning Code (“MPC”) and local zoning ordinance to
             overturn the zoning officer’s issuance of a zoning permit
             because of those proven violations?

      (2)    Did the Commonwealth Court err in holding that a zoning
             hearing board, when considering an application for a zoning
             permit, cannot resolve “extant zoning matters” or review a
             permit application for “overall compliance with the zoning
             ordinance, but instead must ignore proven zoning ordinance
             violations and only answer the narrow legal question of
      whether a particular use is allowable as a “use by right” under
      a single subsection of the ordinance?

(3)   Can a zoning officer, when evaluating an application for a
      zoning permit, ignore zoning ordinance violations apparent on
      the face of the developer’s application and, instead, defer to
      elected officials to address those zoning ordinance violations
      at some unidentified point in the “land development process?”

(4)   Does it constitute an inadmissible advisory opinion for a
      zoning officer, in response to a zoning permit application, to
      only provide a legal opinion that a particular use is allowed in
      a zoning district without considering any other part of the
      application or zoning ordinance?




                           [328 WAL 2021] - 2